PROSPECTUS SUPPLEMENT (To Prospectus Dated May 8, 2007) FILED PURSUANT TO RULE 424(B)(5) REGISTRATION NO. 333-142572 ¥25,000,000,000 1.400% Notes Due 2017 On June 30, 2005, the EIB issued ¥100,000,000,000 aggregate principal amount of 1.400% Notes Due 2017, on March 14, 2007, the EIB issued an additional ¥50,000,000,000 aggregate principal amount of 1.400% Notes Due 2017, on January 18, 2008, the EIB issued an additional ¥50,000,000,000 aggregate principal amount of 1.400% Notes Due 2017 and on April 28, 2008, the EIB issued an additional ¥25,000,000,000 aggregate principal amount of 1.400% Notes Due 2017, all under a fiscal agency agreement dated January 24, 2001.The Notes offered under this prospectus supplement will have the same terms (other than inter alia the price to public and issue date), form part of the same series and trade freely with the Notes issued on June 30, 2005, March 14, 2007, January 18, 2008 and April 28, Interest payable on June 20 and
